DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 4-8 and 11-15 are dependent upon cancelled claim 3.  The dependency of those claims needs to be amended.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (KR-2005-0000886).

    PNG
    media_image1.png
    484
    739
    media_image1.png
    Greyscale

Annotated Figure 7
Considering claim 17, Kim (Figures 5-7) teaches a piezoelectric transformer including a piezoelectric element with a predetermined longitudinal dimension of the length L, along which at least one input side (IIE + page 5 + paragraph 05) of the transformer and at least one output side (OOE + page 5 + paragraph 05) of the transformer are defined, wherein an input voltage Uin can be applied on the input side for being transformed into an output voltage Uout on the output side according to a transformation ratio Uout/Uin = Ku (page 4 + paragraph 06), and wherein the piezoelectric element comprises multiple plies of inner electrodes (page 6 + paragraph 01-05), which are arranged in a direction perpendicular to the direction of the longitudinal dimension in multiple different layers, characterized in that each ply of inner electrodes extends along at least one predetermined sub-section of the longitudinal < N^2*Cout wherein: Cin indicates the input capacitance, Cout indicates the output capacitance and N indicates the transformation ration of the ideal transformer and the piezoelectric transformer is configured to enable controlling of the piezoelectric transformer via an input voltage signal generated through a high-frequency pulse width modulated switching signal (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 18, Kim teaches wherein the input voltage signal comprises a sinusoidal signal (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Allowable Subject Matter
Claims 1-2 and 4-16 are allowed.  Considering claim 1, the examiner agrees with the applicant’s arguments.  Furthermore, the prior art does not teach a piezoelectric transformer including a piezoelectric element with a predetermined longitudinal dimension of the length L, the plies of inner electrodes of the first group of layers each extend only along one pre-determined sub section of the longitudinal dimension between a first and a second position in a range > 0 and < ½*L of the longitudinal dimension and the respective sub section between first and second positions has a < ¼*L of the longitudinal dimension in combination with the rest of the applicant’s claimed limitations.
Considering claim 16, the prior art does not teach wherein the plies of inner electrodes of the first group of layers each extend between a first and a second position in a range > 0and ½*L of the longitudinal dimension and the respective sub section between the first and second positions has a length of < ¼*L of the longitudinal dimension in combination with the rest of the applicant’s claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837